Action to recover damages for personal injuries, loss of services and property damage. Order granting reargument of defendant’s motion to set aside the verdict and for a new trial, and upon such reargument adhering to the original decision and, in addition, denying plaintiffs’ motion to correct the verdict, in so far as appealed from, unanimously affirmed, with costs. No opinion. Appeal from original order setting aside verdict and directing a new trial dismissed, without costs. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.